Citation Nr: 0600012	
Decision Date: 01/03/06    Archive Date: 01/19/06

DOCKET NO.  03-11 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran had active service from July 1990 to July 1993. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The veteran testified at a Travel Board hearing chaired by 
the undersigned Veterans Law Judge in September 2005.  A 
transcript of the hearing is associated with the veteran's 
claims folder.

The issue of entitlement to service connection for low back 
disability is addressed in the remand that follows the order 
section of this decision.


FINDINGS OF FACT

1.  The veteran does not have a disability of the left knee.  

2.  The veteran does not have a disability of the left ankle.  


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).

2.  A left ankle disability was not incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for claimed 
disabilities of the left knee and ankle.  As those claims 
involve a similar history and medical evidence, as well as 
similar dispositions, the Board will address them in a common 
discussion.  

The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), are applicable to the 
veteran's claims.  They provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify claimants and their representatives, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate a 
claim.  As part of the notice, VA is to specifically inform 
claimants and their representatives, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that claimants provide any evidence in their possession that 
pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

In the case at hand, the required notice, to include notice 
that the veteran should provide any pertinent evidence in his 
possession, was provided in an October 2002 letter from the 
RO to the veteran and his representative, prior to the 
initial adjudication of the claims in December 2002.  Even 
though that letter requested a response within 30 days, it 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].  

The Board also notes that the veteran's service medical 
records and pertinent VA medical records have been obtained.  
The RO also obtained private medical records identified by 
the veteran.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate the claims.  

The Board notes that a VA examination has not been conducted 
in connection with either of the claims.  The VCAA provides 
that the assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  An examination is deemed "necessary" if the 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim.  In this case, as will be 
discussed in more detail below, the Board concludes that, as 
the evidence does not show current knee or ankle 
disabilities, an examination or nexus opinion is not 
necessary to reach a decision on those claims.  However, as 
well be discussed in the Remand section below, a VA 
examination and nexus opinion are necessary with respect to 
the low back claim.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
Board will address the merits of the claims.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2005).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

After review of the evidence of record, it does not appear 
that the veteran in fact has a current disability of his left 
knee or ankle.  While the veteran has reported symptoms 
related to his left knee and ankle to VA, the record 
essentially shows that he has not sought medical treatment 
for such complaints, and no disorder of the left knee or 
ankle has been diagnosed.  

The Board notes that in the report of a July 2003 VA pain 
assessment, a physician's assistant noted the veteran's 
account of stepping into a hole in service and twisting his 
"right" ankle, knee, and back.  However, that entry 
contains no diagnosis or clinical findings with respect to 
either the left or right knee or ankle.  Indeed, it was noted 
that the veteran was only complaining of back pain at that 
time. 

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  Further, symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Board therefore believes that in the absence of 
identified disabilities of left knee or ankle, service 
connection may not be granted.  See Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

The Board acknowledges that the veteran's service medical 
records show that he injured his left leg in service in 
September 1992 and complained of sharp pain in the left knee 
at that time.  However, X-rays of the left knee showed no 
evidence of fracture, dislocation or other bone or joint 
abnormality, and no evidence of a calcified joint body.  The 
diagnosis was a soft tissue injury of the left leg.  The 
veteran was not examined at separation from service; however, 
there is no indication that he was treated further in service 
for the left leg injury after September 1992.  

After service, as discussed above, there is no medical 
evidence of a diagnosis with respect to the left knee or 
ankle or purporting to relate a current disability or the 
veteran's current symptomatology to an injury or disease in 
service.  In essence the evidence of a current left knee or 
ankle disability, as well as the evidence of a nexus between 
the veteran's claimed disabilities and his military service, 
is limited to the veteran's own statements.  This is not 
competent evidence of the claimed disabilities or of a nexus 
between the claimed disabilities and the veteran's active 
service since laypersons, such as the veteran, are not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Accordingly, the Board concludes that a preponderance of the 
evidence is against the claims, and service connection for 
disabilities of the left knee and ankle is not warranted.  


ORDER

Service connection for a left knee disability is denied.

Service connection for a left ankle disability is denied.


REMAND

The record reflects that the veteran has not been afforded a 
VA examination to determine the etiology of his current low 
back disability, and that a VA medical opinion concerning the 
etiology of the disability has not been obtained.

In a compensation case, VA is required to provide a medical 
examination or obtain a medical opinion if the record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability, and establishes that the veteran suffered an 
injury or disease in service, and indicates that the claimed 
disability or symptoms may be associated with the established 
injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4) (2005); see 
also Charles v. Principi, 16 Vet. App. 370 (2002).

Here, the evidence shows a current (post service) diagnosis 
of degenerative joint disease of the lumbar spine.  Moreover, 
a July 2002 X-ray report notes the presence of a mild volume 
loss of the body of L1 possibly related to "old trauma."  
The veteran's service medical records show that he was 
treated on several occasions for complaints of low back pain, 
and was diagnosed in July 1991 with a lumbar strain.

Here, as in Charles, the record contains evidence of an 
injury to the veteran's low back in service.  The record also 
contains competent evidence of a current disability of the 
low back that may be related to the in-service injury.  
Therefore, a VA examination and medical nexus opinion are 
necessary with respect to this claim.

Accordingly, this case is REMANDED to the Appeals Management 
Center (AMC) or the RO for the following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting that he 
provide any pertinent evidence in his 
possession and any outstanding medical 
records pertaining to treatment or 
evaluation of his low back disability 
during the period of this claim or the 
identifying information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request that they submit the 
outstanding evidence.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of his present low 
back disorder.  The claims folder must be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed.

Based upon the examination results and 
the claims folder review, the examiner 
should provide an opinion with respect to 
any currently present disorder of the low 
back as to whether there is a 50 percent 
or better probability that such disorder 
is related to the veteran's military 
service.  The examiner should also 
provide the rationale for all opinions 
expressed.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's low back 
claim.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


